DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher J. Gass, Reg. No. 69,265 (Attorney of Record) on 05/31/2022.
The application has been amended as follows:

1.	(Currently Amended) An imaging method comprising:
receiving a trigger signal;
after a period equal to a trigger delay minus an inversion delay, applying a single non-selective inversion radiofrequency pulse to a region of interest followed by a single slice-selective reinversion radiofrequency pulse to a slice of the region of interest of a subject; [[and]]
after lapse of the trigger delay commenced at the trigger signal, acquiring a plurality of time-resolved cine images using an acquired k-space for each individual image using both phase and magnitude components of the k-space of the slice of the region of interest of the subject to obtain a plurality of time-resolved cine image frames of a vessel wall with an acquisition window of as short as 20 ms or less for each time-resolved cine image frame of the plurality of time-resolved cine image frames, wherein the plurality of time-resolved cine image frames are each a phase-sensitive, signed-magnitude, time-resolved image obtained using the entire acquired k-space;
applying a navigator pulse 
tracking lung motion 

6.	(Currently Amended)  The method of claim 5, wherein the blood vessel is a coronary artery.

7.	(Currently Amended)  The method of claim 5, wherein the blood vessel is a peripheral vessel.

8.	(Currently Amended)  The method of claim 7, wherein the peripheral vessel is selected to include at least one of:
a carotid artery, a femoral artery, a pulmonary artery, a gastrointestinal vessel, and a renal artery.

28.	(Currently Amended) A non-transitory computer readable medium containing program instructions that, when executed by a computer, configure the computer to: 
receive a trigger signal;
after a period equal to a trigger delay minus an inversion delay, apply a single non-selective inversion radiofrequency pulse to a region of interest followed by a single slice-selective reinversion radiofrequency pulse to a slice of the region of interest of a subject; [[and]]
after lapse of the trigger delay commenced at the trigger signal, acquire a plurality of time-resolved cine images of the slice of the region of interest of the subject from an imaging device using an acquired k-space for each individual image using both the phase and magnitude components of the k-space to obtain a plurality of time-resolved cine image frames with an acquisition window of as short as 20 ms or less for each time-resolved cine image frame of the plurality of time-resolved cine image frames, wherein the plurality of time-resolved cine image frames are each a phase-sensitive, signed-magnitude, time-resolved image obtained using the entire acquired k-space;
applying a navigator pulse 
tracking lung motion 

29.	(Currently Amended) A magnetic resonance imaging device comprising: 
a magnetic field gradient controller programmed to control operation of a magnetic field gradient amplifier to alter a spinning frequency of atomic nuclei within a subject;
a radio frequency pulse controller programmed to control operation of a radiofrequency transmitter to apply radiofrequency pulses to a region of interest within the subject;
an analog/digital signal converter programmed to convert analog signals received by a radiofrequency receiver coil; and
an imaging sequence controller programmed to:
receive a trigger signal;
instruct the radiofrequency pulse controller to, after a period equal to a trigger delay minus an inversion delay, apply a single non-selective inversion radiofrequency pulse to the region of interest followed by a single slice-selective reinversion radiofrequency pulse to a slice of the region of interest; [[and]]
instruct the analog/digital signal converter to, after lapse of the trigger delay commenced at the trigger signal, acquire a plurality of time-resolved cine images of the slice of the region of interest from an imaging device using an acquired k-space for each individual image using both phase and magnitude components of the k-space to obtain a plurality of time-resolved cine image frames with an acquisition window of as short as 20 ms or less for each time-resolved cine image frame of the plurality of time-resolved cine image frames, wherein the plurality of time-resolved cine image frames are each a phase-sensitive, signed-magnitude, time-resolved image obtained using the entire acquired k-space; 
instruct application of a navigator pulse 
instruct tracking lung motion 


Allowable Subject Matter
Claims 1-8,11-13,16-19,23-30 and 50 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not expressly teach or render obvious, either solely or in combination, the claims when taken as a whole, specifically in combination with the following limitations:
“acquiring a plurality of time-resolved cine images of the slice of the region of interest from an imaging device using an acquired k-space for each individual image using both phase and magnitude components of the k-space to obtain a plurality of time-resolved cine image frames with an acquisition window of as short as 20 ms or less for each time-resolved cine image frame of the plurality of time-resolved cine image frames, wherein the plurality of time-resolved cine image frames are each a phase-sensitive, signed-magnitude, time-resolved image obtained using the entire acquired k-space” as required by claim 1; and “acquire a plurality of time-resolved cine images of the slice of the region of interest from an imaging device using an acquired k-space for each individual image using both phase and magnitude components of the k-space to obtain a plurality of time-resolved cine image frames with an acquisition window of as short as 20 ms or less for each time-resolved cine image frame of the plurality of time-resolved cine image frames, wherein the plurality of time-resolved cine image frames are each a phase-sensitive, signed-magnitude, time-resolved image obtained using the entire acquired k-space” as required by claims 28 and 29. 
Dependent claims 2-8,11-13,16-19, 23-27, 30 and 50 are allowed at least by virtue of their respective dependency upon the allowable base claims.
The claimed invention is particularly advantageous for imaging coronary vessel wall in the presence of aperiodic intrinsic physiological motion.
Prior art US 20040133098 teaches a dual inversion protocol with predefined inversion delay, for imaging vessel walls but fails to teach acquiring cine image frames that are phase sensitive and signed-magnitude as recited in the limitations above.
Prior art US 20110234222 also teaches continuous acquisition of images with short acquisition times even as short as 20 ms corresponding to movies with 50 frames per second. However, the frames are not phase sensitive and signed-magnitude as recited in the limitation above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                   
                                                                                                                                                                                                                                                          
  /KATHERINE L FERNANDEZ/  Primary Examiner, Art Unit 3793